IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                No. 00-60822
                              Summary Calendar



MARSHALL DURBIN POULTRY COMPANY, INC.,

            Plaintiff-Counter Defendant-Appellee,

                                    versus

UNITED FOOD AND COMMERCIAL WORKERS UNION,
LOCAL 1991, AFL-CIO, on behalf of Zandria Wilson,

            Defendant-Counter Claimant-Appellant.




            Appeal from the United States District Court
              For the Southern District of Mississippi
              USDC Nos. 2:99-CV-272-PG, 2:99-CV-273-PG

                                 July 19, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     United Food and Commercial Workers Union, Local 1991, AFL-CIO

appeals the district court's order vacating two arbitration awards

to former employees of Marshall Durbin Poultry Company, Inc. The

district    court   found    that   the   parties'   Collective   Bargaining

Agreement    established     a   three-step   grievance    procedure   as   a

prerequisite to arbitration. The district court held that the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
arbitrators had exceeded their authority under the CBA by finding

that the disputes were arbitrable. The district court determined

that, since the grievance procedure was not followed, arbitration

was not appropriate.

      A   district     court    may    vacate    an    arbitral     award    if   the

arbitrator exceeded the scope of its authority as outlined in the

agreement.1 Although courts accord considerable deference to the

merits of      arbitral      awards,   courts    are   free   to    reexamine     the

jurisdictional requirements of a collective bargaining agreement.2

      The court did not err in finding that the parties could not

modify the step three procedures by anything other than a mutual,

written agreement. The district court also correctly observed that

these     grievance       procedures         constituted      a     jurisdictional

prerequisite to arbitration. We conclude that the court did not err

in   holding    that   the    arbitrators      exceeded    the     scope    of   their

authority under the CBA.

      AFFIRMED.




      1
      See E.I. DuPont de Nemours & Co. v. Local 900 of Int'l Chem.
Workers Union, 968 F.2d 456, 458 (5th Cir. 1992).
      2
       See id.; Delta Queen Steamboat Co. v. Dist. 2 Marine Eng'rs
Beneficial Ass'n, 889 F.2d 599, 602 (5th Cir. 1989); Container
Products, Inc. v. United Steelworkers of America, 873 F.2d 818,
819-20 (5th Cir. 1989).

                                         2